Citation Nr: 1537812	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-22 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether injuries incurred as a result of an in-service motor vehicle accident (MVA) on April [redacted], 1975, were the result of the Veteran's own willful misconduct.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), also claimed as due to military sexual trauma (MST).  

3.  Entitlement to service connection for hypertension, also claimed as secondary to PTSD.

4.  Entitlement to service connection for gastroesophageal reflux disorder (GERD), also claimed as secondary to PTSD.

5.  Entitlement to service connection for bilateral sensorineural hearing loss.  

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for burning in the ear canals, to include as secondary to hypertension medication.  

8.  Entitlement to service connection for a lumbar spine disorder.  

9.  Entitlement to service connection for a cervical spine disorder.  

10.  Entitlement to service connection for right knee arthritis, with torn ligaments, related to the Veteran's alleged MST.  

11.  Entitlement to service connection for left knee arthritis, with torn ligaments, related to the Veteran's alleged MST.  

12.  Entitlement to service connection for right wrist carpal tunnel syndrome (CTS).  

13.  Entitlement to service connection for left wrist CTS.  

14.  Entitlement to service connection for right hand arthritis.  

15.  Entitlement to service connection for peripheral neuropathy of the left upper extremity (LUE).  

16.  Entitlement to service connection for peripheral neuropathy of the right upper extremity (RUE).  

17.  Entitlement to service connection for tempomandibular joint dysfunction (TMJ).

18.  Entitlement to service connection for sexual dysfunction, claimed as secondary to PTSD.  

19.  Entitlement to service connection for a right hip disorder.  

20.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to May 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009, April 2009 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The March 2009 administrative action by the RO found the Veteran's MVA on April [redacted], 1975, was due to his own willful misconduct and, consequently, the RO denied all of the Veteran's claims in an April 2009 rating decision.  The Veteran protested, indicating he also claimed injuries due to in-service sexual assault.  The RO, in response, denied the Veteran's PTSD claim due to MST in a June 2009 rating decision.  The Veteran appealed all of these decisions.  

On his May 2010 substantive appeal form, the Veteran indicated that he wanted a hearing before the Board.  In June 2010, the Veteran clarified that he first desired a hearing before a decision review officer (DRO) at the RO.  He wanted a hearing at the Board after the completion of his DRO hearing.  He did not withdraw his request for a Board hearing.  

The Veteran was afforded a hearing before a DRO in June 2010.  At that hearing, however, the DRO limited the Veteran's testimony solely to the willful misconduct issue and did not permit the Veteran to testify with regard to the MST or any of the other issues specifically.  In other words, he was not afforded a hearing on all of the issues currently before the Board.  There is no indication that he desired to limit his testimony in this fashion.  Rather, it appears that he was actually prevented from providing testimony on issues properly before the Board.  

After the hearing in July 2010, the Veteran specifically requested a second hearing to afford him the opportunity to provide testimony regarding the alleged MST.  In August 2010, the Veteran submitted a contradictory statement, requesting that the VA "process [his] appeal immediately in Washington DC."  

This case was previously before the Board in September 2011, at which point the Board remanded the case so that the Veteran could clarify his hearing preferences.  On remand, the Veteran participated in an informal conference in July 2013 and clarified that he wanted a DRO hearing and did not want a Travel Board hearing.  The Veteran was scheduled for a DRO hearing in January 2014, but this hearing was cancelled because the Veteran indicated in a January 2014 statement that he first wanted the RO to obtain information from one of his doctors (Dr. B), because he felt that she was withholding evidence.  He also submitted a statement that he wanted the RO to obtain more information from his Captain in the military who provided a statement concerning the car accident in service, in terms of whether the Veteran was AWOL at the time of the accident.  The RO deemed the Veteran's statements as his desire to cancel his hearing without good cause, noting that the Captain's statements were already of record, that VA could not demand information from an individual regarding facts and circumstances of his military service, that all military-related medical reports were already of record and that the Veteran had not provided a complete medical release from for obtaining records from his psychiatrist.  Thus, the RO moved forward in the adjudication process to advance his appeal.  

The Board again remanded the claims currently on appeal in August 2014.  The claims were remanded so that additional information, including any line of duty (LOD) inquiries and public documents concerning charges filed against the Veteran in 1975, could be obtained.  Additional evidence, including VA examinations, was also to be obtained.  This evidence has since been obtained and appellate review is now possible on a number of the issues currently on appeal.  

The issues of entitlement to service connection for PTSD due to MST, entitlement to service connection for hypertension, GERD, bilateral hearing loss, tinnitus, burning of the ear canals, right knee arthritis with torn ligaments, left knee arthritis with torn ligaments and sexual dysfunction, and, entitlement to TDIU benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's motor vehicle accident of April [redacted], 1975, was due to his own willful misconduct by leaving Fort Bliss when he was under restriction from doing so.  

2.  To the extent that the Veteran's lumbar spine disorder is related to his active military service, it is the result of his own willful misconduct.  There is no evidence otherwise relating this disability to active military service.  

3.  To the extent that the Veteran's cervical spine disorder is related to his active military service, it is the result of his own willful misconduct.  There is no evidence otherwise relating this disability to active military service.  

4.  To the extent that the Veteran's left wrist carpal tunnel syndrome is related to his active military service, it is the result of his own willful misconduct.  There is no evidence otherwise relating this disability to active military service.  

5.  To the extent that the Veteran's right wrist carpal tunnel syndrome is related to his active military service, it is the result of his own willful misconduct.  There is no evidence otherwise relating this disability to active military service.  

6.  To the extent that the Veteran's right hand arthritis is related to his active military service, it is the result of his own willful misconduct.  There is no evidence otherwise relating this disability to active military service.  

7.  To the extent that the Veteran's peripheral neuropathy of the left upper extremity is related to his active military service, it is the result of his own willful misconduct.  There is no evidence otherwise relating this disability to active military service.  

8.  To the extent that the Veteran's peripheral neuropathy of the right upper extremity is related to his active military service, it is the result of his own willful misconduct.  There is no evidence otherwise relating this disability to active military service.  

9.  To the extent that the Veteran's TMJ is related to his active military service, it is the result of his own willful misconduct.  There is no evidence otherwise relating this disability to active military service.  

10.  To the extent that the Veteran's right hip disorder is related to his active military service, it is the result of his own willful misconduct.  There is no evidence otherwise relating this disability to active military service.  


CONCLUSIONS OF LAW

1.  The Veteran's motor vehicle accident of April [redacted], 1975, was due to his own willful misconduct.  38 U.S.C.A. §§ 105, 1101, 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.309 (2015).  

2.  The criteria for establishing entitlement to service connection for a lumbar spine disorder have not been met, as this condition was due to the Veteran's willful misconduct.  38 U.S.C.A. §§ 105, 1101, 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.309 (2015).  

3.  The criteria for establishing entitlement to service connection for a cervical spine disorder have not been met, as this condition was due to the Veteran's willful misconduct.  38 U.S.C.A. §§ 105, 1101, 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.309 (2015).  

4.  The criteria for establishing entitlement to service connection for left wrist carpal tunnel syndrome have not been met, as this condition was due to the Veteran's willful misconduct.  38 U.S.C.A. §§ 105, 1101, 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.309 (2015).  

5.  The criteria for establishing entitlement to service connection for right wrist carpal tunnel syndrome have not been met, as this condition was due to the Veteran's willful misconduct.  38 U.S.C.A. §§ 105, 1101, 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.309 (2015).  

6.  The criteria for establishing entitlement to service connection for right hand arthritis have not been met, as this condition was due to the Veteran's willful misconduct.  38 U.S.C.A. §§ 105, 1101, 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.309 (2015).  

7.  The criteria for establishing entitlement to service connection for peripheral neuropathy of the left upper extremity have not been met, as this condition was due to the Veteran's willful misconduct.  38 U.S.C.A. §§ 105, 1101, 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.309 (2015).  

8.  The criteria for establishing entitlement to service connection for peripheral neuropathy of the right upper extremity have not been met, as this condition was due to the Veteran's willful misconduct.  38 U.S.C.A. §§ 105, 1101, 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.309 (2015).  

9.  The criteria for establishing entitlement to service connection for TMJ have not been met, as this condition was due to the Veteran's willful misconduct.  38 U.S.C.A. §§ 105, 1101, 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.309 (2015).  

10.  The criteria for establishing entitlement to service connection for a right hip disorder have not been met, as this condition was due to the Veteran's willful misconduct.  38 U.S.C.A. §§ 105, 1101, 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in September 2008, October 2008, November 2008 and February 2009 addressed all notice elements listed under 3.159(b)(1) and were sent prior to their respective RO decisions.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was also notified as to how VA determines the appropriate effective date and disability rating.   

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received VA medical examinations in September 2014, October 2014 and November 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its August 2014 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) attempted to obtain any line of duty inquiries conducted by the service department concerning the Veteran's MVA in April 1975.  While the Veteran was not notified that a line of duty determination was not found, the Board finds that the AMC still substantially complied with the prior remand, as notifying the Veteran that no such determination was prepared would not assist him in obtaining additional evidence.  Attempts were also made to obtain any public documents concerning charges filed against the Veteran in 1975 following the MVA.  VA was informed that the charges were dropped.  Finally, the Veteran was scheduled for the requested examinations.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

The Veteran also argued in an August 2015 statement that the Board's remand asked VA to contact a former Captain associated with the Veteran.  This assertion is false as the Remand made no such request.  Asking a private individual unaffiliated with a claim to provide testimony or information is outside of the purview of the Board.  Therefore, the Board will not consider this argument further.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue

Willful Misconduct

The Veteran has alleged that he suffers from a number of disabilities associated with a motor vehicle accident during military service.  These include PTSD, bilateral hearing loss, tinnitus, a lumbar spine disability, a cervical spine disability, left wrist carpal tunnel syndrome, right wrist carpal tunnel syndrome, right hand arthritis, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, TMJ and a right hip disorder.  

The record clearly reflects that the Veteran was involved in a motor vehicle accident on April [redacted], 1975.  The record reflects that the Veteran left Fort Bliss, despite his restriction limiting him to the base, and went to a bar.  Several pitchers of beer were consumed but it is unclear from the record whether the Veteran consumed beer or whether he was intoxicated, as no blood alcohol test was performed.  The Veteran drove through a flashing red light, claiming that he thought it was turning green.  In so doing, he caused a motor vehicle accident between him and another car, resulting in the death of an 18 year old girl.  The Veteran was originally cited for running a red light, but the charge was increased to aggravated assault with a motor vehicle upon learning of the death of the 18 year old girl.  The officers attempted to arrest the Veteran at this point, but he still had yet to return to his quarters.  A warrant was subsequently obtained and the subject was later found and arrested.  The record reflects that the case against the Veteran was subsequently dismissed on June 2, 1978.  

Prior to this incident, a March 28, 1975 service note reflects that the Veteran was reassigned for rehabilitative purposes.  It was noted that the Veteran had been absent from his place of duty on numerous occasions.  The Veteran had been counseled multiple times regarding his attitude and going to sick call excessively.  It was recommended that the Veteran be released from active duty as soon as possible for the benefit of the military.  Another service note from the same day indicates that the Veteran displayed an attitude of "I don't care" since joining his current section.  Whenever a problem would come up, no matter how small, the Veteran would get "the attitude everyboby (sic) is against him."  He would take off without telling anyone where he was going and he had been AWOL for 5 days.  The author of this note indicated that he had talked to the Veteran since his return, but he was told by the Veteran that he was not going to do anything for the section.  His immediate release was recommended.  

An April 8, 1975, service note indicates that the Veteran had shown an unwillingness to alter his behavior so as to be an acceptable soldier.  He had been counseled repeatedly and punished for his behavior.  No discernable change in either attitude or performance had been noted.  It was noted that "[i]f his work habits are reflective, this man would like nothing better than to get out of the Army."  The author felt that this would be an "excellent" solution.  His discharge was again recommended.  The Veteran was subsequently discharged under other than honorable conditions.  His character of discharge was later upgraded to under honorable conditions.  An April 9, 1975 service note reflects that the Veteran had been duly restricted to the limits of Fort Bliss, Texas at the time of April 4, 1975, and that he broke said restriction.  This was noted to be in violation of Article 134, paragraph 175.  

A record of counseling associated with the record reflects that the Veteran was counseled on March 17, 1975, for being AWOL.  He was subsequently counseled on March 18, 1975, for failure to support his dependents, being absent from his place of duty and leaving his place of duty.  He was again counseled for failing to support his dependents on March 24, 1975, and then again for being AWOL on March 25, 1975.  He was also noted to be "AWOL Attitude"{ and "AWOL Appearance" on March 29, 1975.  He was then counseled for "Substandard Performance" on March 31, 1975.  All of this took place prior to the April 1975 motor vehicle accident, undermining the Veteran's current claims that his behavior changed as a result of emotional issues following his motor vehicle accident.  Finally, withdraw of off-post pass privilege occurred on April 7, 1975, for breaking restriction.  

Under the law, veterans are entitled to a presumption that injuries incurred during active service were "incurred in the line of duty" and not the result of the veteran's misconduct.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (citing 38 U.S.C.A. § 105(a)).  This presumption may be rebutted if the government demonstrates by a preponderance of the evidence that the in-service injury was caused by or resulted from willful misconduct or by abuse of alcohol or drugs.  

Alcohol consumption or alcohol abuse alone does not necessarily constitute willful misconduct such that service connection should be denied.  See 38 C.F.R. § 3.301(c)(2) (2015) ("The simple drinking of alcoholic beverage is not of itself willful misconduct."); see also Martin v. McDonald, 761 F.3d 1366, 1371 (Fed. Cir. 2014) ("Congress has taken action indicating that alcohol abuse and willful misconduct . . . are not coextensive.").  In the present case, it is not clear whether the Veteran was in fact under the influence of alcohol at the time of his accident.  

Nonetheless, the Veteran's level of intoxication is not relevant to the claim on appeal, as additional evidence clearly reflects that his motor vehicle accident stemmed from other willful misconduct.  "Willful misconduct" is an act involving conscious wrongdoing or known prohibited action involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n) (2015).  

The Veteran does not bear the burden of proving that his injury was not the result of willful misconduct; rather, VA bears the burden of proving that it was.  See Holton, supra.  In such cases, VA must set forth evidence that shows by a preponderance that the in-service injury was proximately caused by an act of willful misconduct by the Veteran.  See Thomas v. Nicholson, 423 F.3d 1279, 1283 (Fed. Cir. 2005) (supporting preponderance of the evidence as the proper evidentiary standard to rebut the line-of-duty presumption); see also Myore v. Brown, 9 Vet. App. 498, 503 (1996) (remanding the Board's denial of benefits based on willful misconduct).  

In light of the above, the Board finds that the motor vehicle accident of April [redacted], 1975, occurred as a direct result of the Veteran's willful misconduct.  He was restricted to Fort Bliss at the time of the incident, but knowingly and willingly left Fort Bliss to meet others at a bar.  As he drove away from this bar, he ran a red light and struck another car.  Any injuries claimed as secondary to this incident, to include TMJ (which has been medically related to this incident), cannot be service-connected.  

The preponderance of the evidence of record demonstrates that the Veteran's motor vehicle accident of April [redacted], 1975, was a result of his willful misconduct in leaving Fort Bliss while he was restricted to the base.  As such, any injury subsequently resulting from this motor vehicle accident, including bilateral hearing loss, tinnitus, a lumbar spine disability, a cervical spine disability, left wrist carpal tunnel syndrome, right wrist carpal tunnel syndrome, right hand arthritis, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, TMJ and a right hip disorder, cannot be granted.  

The Board recognizes that the Veteran reported in a February 2009 statement that he was being set up because the police officer was informed that the victim was the stepdaughter of a police lieutenant and the true daughter of a famous football player.  The Veteran has provided absolutely no evidence to support this allegation aside from his mere speculation.  As such, the Board will not consider this argument further.  

In addition, the Board notes that the preponderance of the evidence of record fails to reflect that any of the Veteran's claimed disabilities, including a lumbar spine disability, a cervical spine disability, left wrist carpal tunnel syndrome, right wrist carpal tunnel syndrome, right hand arthritis, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, TMJ and a right hip disorder, otherwise manifested directly as a result of military service.  The Veteran has not provided VA with any evidence of an in-service disease or injury, separate from the motor vehicle accident that resulted from his own willful misconduct that caused any of these claimed disabilities.  

The Veteran's service treatment records do not reflect that he suffered from any chronic disease or injury prior to his motor vehicle accident of April [redacted], 1975.  A March 1975 examination report does reflect chronic low back pain.  However, there was no evidence of any deformity or limitation of motion at this time.  None of the other disabilities claimed by the Veteran were found upon evaluation prior to the March 1975 examination, although the Veteran did report a history of swollen or painful joints in his report of medical history associated with this examination.  

While the Veteran did report symptoms of back pain and joint pain prior to his April [redacted], 1975, motor vehicle accident, there is no evidence demonstrating that any of these symptoms were related to a chronic disability.  The Veteran was afforded a VA examination for these conditions in October 2014.  It was noted that the Veteran was not diagnosed with a chronic lumbar spine disability or cervical spine disability until 2008, and there were no complaints noted of the neck, spine, hands, wrists, shoulder or peripheral nerves upon examination in March 1975.  Examination also revealed no current disability of the arms or wrists, aside from carpal tunnel syndrome, bilaterally, and right lateral epicondylitis.  The Veteran had sustained a fracture of the second finger (the date of this fracture was unknown).  However, this resulted in no current functional impact.  There was also no current evidence of a right hip disability.  

The examiner opined that there was no indication of record that any of the above problems occurred during active duty service.  The problems of the neck, back, CTS, hands, lateral epicondylitis, shoulders, wrists, and hips showed initially as problems in the mid 2000 to 2010 range with no record of prior problems.  Also, the physical examinations show mostly normal findings, which is not indicative of a disability that occurred more than 30 years earlier.  There is no record of the fractures of the hand at the time of occurrence.  Rather, there were no complaints from the Veteran and he was able to do physical labor with building a house and roofing in 2008.  Therefore, it was not likely that any fractures occurred during service regarding the hands.  The 1975 motor vehicle accident only had a description of minor cuts and bruises.  Therefore, the weight of the evidence at hand revealed no connection of the listed problems to have occurred during, or as a result of, active duty service.  As such, the preponderance of the evidence of record demonstrates that service connection for the claimed disabilities is not warranted.

As a final matter, the Board recognizes that the VA examiner linked the Veteran's TMJ to his in-service motor vehicle accident.  In October 2014, the examiner noted that both the trauma to the mandible reported in the vehicular accident of April [redacted], 1975, and the chronic clenching of the mandible, were credible causes of the mild TMJ dysfunction presently shown.  The linkage between clenching while driving a vehicle and the trauma of the accident was credible.  However, as previously discussed, this accident was a result of the Veteran's willful misconduct, and as such, service connection is not warranted.  There is no other evidence of record suggesting any link to military service aside from the motor vehicle accident of April [redacted], 1975.  As such, service connection cannot be established.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's April [redacted], 1975, motor vehicle accident was a result of his own willful misconduct.  As such, the claims of entitlement to service connection for a lumbar spine disorder, a cervical spine disorder, left wrist CTS, right wrist CTS, right hand arthritis, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right upper extremity, TMJ and a right hip disorder are denied.  


ORDER

The Veteran's motor vehicle accident of April [redacted], 1975, and any associated injuries, was a direct result of willful misconduct.  

The claim of entitlement to service connection for a lumbar spine disorder is denied.  

The claim of entitlement to service connection for a cervical spine disability is denied.  

The claim of entitlement to service connection for left wrist carpal tunnel syndrome is denied.  

The claim of entitlement to service connection for right wrist carpal tunnel syndrome is denied.  

The claim of entitlement to service connection for right hand arthritis is denied.  

The claim of entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.  

The claim of entitlement to service connection for peripheral neuropathy of the right upper extremity is denied.  

The claim of entitlement to service connection for TMJ is denied.  

The claim of entitlement to service connection for a right hip disorder is denied.  


REMAND

PTSD Due to Military Sexual Trauma

The Veteran has also claimed that he suffers from PTSD as a result of MST following an April 1975 motor vehicle accident.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has alleged that following his April [redacted], 1975, motor vehicle accident, he was harassed and sexually assaulted by other service members in retaliation for his motor vehicle accident.  In support of this claim, the Veteran has submitted statements from individuals purporting to have been told about the sexual assault in May 1975.  

Despite the lay testimony of record, the Board finds that a remand is necessary in this case.  The record reflects that the Veteran was recommended for release as soon as possible on March 28, 1975.  He was subsequently involved in a fatal motor vehicle accident on April [redacted], 1975.  His off post pass privilege was revoked on April 7, 1975, and he was released from active duty on May 21, 1975.  

The Veteran has claimed that after his motor vehicle accident, he was sexually assaulted by members of his unit on or about May 14, 1975, after his unit was sent to a field training exercise for two weeks in the desert outside the military post (the Board notes that a 2 week exercise beginning on May 14, 1975, would have exceeded the Veteran's date of release).  He reports that at this time, he was sexually assaulted and injured his knees due to being tackled.  The record does not contain any evidence to corroborate the Veteran's assertion that he was assigned to a training exercise during the brief period of time between is motor vehicle accident of April [redacted], 1975, and his release from active duty on May 21, 1975.  The Veteran is asked to provide any documentation he has in his possession regarding this alleged exercise.  In the alternative, the RO should take all reasonable measures necessary to determine if there is any evidence in support of the Veteran's alleged military exercise prior to his separation from active duty on May 21, 1975, and subsequent to his automobile accident of April [redacted], 1975.  

Issues Claimed as Secondary to Military Sexual Trauma and PTSD

The Veteran also contends that he is entitled to service connection for hypertension (as secondary to PTSD), GERD (as secondary to PTSD), sexual dysfunction (as secondary to PTSD) and right and left knee disabilities (secondary to injuries sustained during military sexual trauma).  He also contends that he suffers from burning in the ear canals secondary to medications taken to treat his hypertension.  Regrettably, a remand is necessary for these issues as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board has already determined that the Veteran is not entitled to service connection for any disability stemming from a motor vehicle accident that occurred on April [redacted], 1975.  The record also fails to demonstrate that the above disabilities otherwise occurred as a result of military service.  However, the Veteran has also alleged that the above disabilities are secondary to a psychiatric disability, to include PTSD.  If, and only if, it is determined that the Veteran's PTSD (or any other psychiatric disability) manifested during, or as a result of active military service, he should be scheduled for VA examinations to determine whether his sexual dysfunction, right knee disability, left knee disability, hypertension and GERD were either caused by, or permanently aggravated by, a service-connected psychiatric disability.  

Hearing Loss/Tinnitus

In addition to claiming that he suffers from hearing loss and tinnitus secondary to the motor vehicle accident that occurred as a result of willful misconduct, the Veteran has also alleged that he has suffered from hearing loss and tinnitus since military service due to acoustic trauma.  Regrettably, a remand is necessary for these issues as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records fail to reflect that the Veteran suffered from chronic hearing loss or tinnitus, or any associated symptomatology, during his active military service.  Likewise, post-service treatment records fail to reflect that the Veteran currently suffers from chronic hearing loss or tinnitus that manifested during, or as a result of, his active military service.  According to an August 2006 VA treatment note, the Veteran had the cotton part of a Q-tip stuck in his ear.  There is no mention of hearing loss or tinnitus at this time.  This is the first post-service treatment record associated with the Veteran's ears - more than 30 years after separation from active duty.  

Nonetheless, the Veteran was also afforded a VA audiometric examination in September 2014.  The record does not contain evidence of audio treatment since the Veteran had part of a Q-tip stuck in his ear in 2006.  The examiner attempted to perform an audiometric evaluation, but it was determined that the required frequencies could not be tested.  The Veteran was not consistent with responses to puretone thresholds and there was poor inter-test agreement.  Puretone test results were also invalid for the same reasons.  Finally, the examiner concluded that the use of word recognition scores was not appropriate for this Veteran due to problems such as inconsistent word recognition scores.  The examiner assigned a diagnosis of sensorineural hearing loss (in the frequency range of 500 - 4000 Hz).  A negative etiological opinion was provided and the examiner explained that there was no evidence of hearing loss in service and no complaints of tinnitus.  

The examiner's rationale in support of this opinion is insufficient.  Regarding the issue of whether it was at least as likely as not that hearing loss or tinnitus manifested during, or as a result of active service, the United States Court of Appeals for Veterans Claims (Court) has held that lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Furthermore, the Court has stated clearly that the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment related to the condition or symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

In the present case, the Veteran has reported that he first noticed hearing loss and tinnitus during active military service.  The Veteran is credible to provide this testimony.  Therefore, the Board finds that these claims should be returned to the VA audiologist that provided the September 2014 etiological opinion so that an addendum can be provided.  The Court has held in this regard that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's current hearing loss and/or tinnitus manifested as a result of his in-service noise exposure.  It is insufficient to simply state that the audiometric findings upon separation were within normal limits.  The Board further notes that the Veteran's reports of his hearing loss and tinnitus being related to an in-service motor vehicle accident are not to be considered when formulating an opinion, as VA has determined that this motor vehicle accident occurred as a result of the Veteran's willful misconduct.  

TDIU

Finally, the Veteran contends that he is entitled to TDIU benefits.  However, at present the Veteran is not service-connected for any disability.  As such, this issue is inextricably intertwined with the above issues currently on remand, as a grant of service connection for PTSD and any associated disability could warrant an award of TDIU benefits.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to provide any evidence in support of his allegation that he was involved in a military exercise on or around May 14, 1975.  Any information submitted by the Veteran must be associated with the claims file.  If the Veteran is unable to provide evidence confirming that he was involved in a military exercise on or around May 14, 1975, the VA should take all reasonable steps necessary to obtain any evidence of such an exercise between April [redacted], 1975, and May 21, 1975.  If no records are available, the Veteran should be notified of this fact in writing.  

2.  If, and only if, evidence is received confirming that the Veteran participated in a military exercise on or around May 14, 1975, he should be scheduled for a VA examination to determine whether he currently suffers from hypertension.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination, and the examination report should reflect that these items were in fact reviewed.  

The examiner is asked to perform all indicated tests and studies and opine as to whether it is at least as likely that the Veteran's hypertension (if in fact diagnosed upon examination) was either caused by or aggravated by the Veteran's PTSD (diagnosed upon VA examination in November 2014).  

The examiner is asked to provide a complete rationale for all opinions offered and consider and discuss the Veteran's lay assertions in support of his claim.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why this is the case and identify any additional evidence that would allow for a more definitive opinion.  

The examiner is also notified that a VA examiner related the Veteran's PTSD to military sexual trauma in a November 2014 VA examination report.  Therefore, the issue before the examiner (assuming that an examination is warranted) is merely whether hypertension was either caused by or aggravated by PTSD.  

3.  If, and only if, evidence is received confirming that the Veteran participated in a military exercise on or around May 14, 1975, he should be scheduled for a VA examination to determine whether he currently suffers from GERD.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination, and the examination report should reflect that these items were in fact reviewed.  

The examiner is asked to perform all indicated tests and studies and opine as to whether it is at least as likely that the Veteran's GERD (if in fact diagnosed upon examination) was either caused by or aggravated by the Veteran's PTSD (diagnosed upon VA examination in November 2014).  

The examiner is asked to provide a complete rationale for all opinions offered and consider and discuss the Veteran's lay assertions in support of his claim.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why this is the case and identify any additional evidence that would allow for a more definitive opinion.  

The examiner is also notified that a VA examiner related the Veteran's PTSD to military sexual trauma in a November 2014 VA examination report.  Therefore, the issue before the examiner (assuming that an examination is warranted) is merely whether GERD was either caused by or aggravated by PTSD.  

4.  If, and only if, evidence is received confirming that the Veteran participated in a military exercise on or around May 14, 1975, he should be scheduled for a VA examination to determine whether he currently suffers from a disability of the right or left knee.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination, and the examination report should reflect that these items were in fact reviewed.  

The examiner is asked to perform all indicated tests and studies and opine as to whether it is at least as likely that the Veteran's right or left knee disability (if in fact diagnosed upon examination) was either caused by or aggravated by the Veteran's military sexual assault.  

The examiner is asked to provide a complete rationale for all opinions offered and consider and discuss the Veteran's lay assertions in support of his claim.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why this is the case and identify any additional evidence that would allow for a more definitive opinion.  

The examiner is also notified that a VA examiner related the Veteran's PTSD to military sexual trauma in a November 2014 VA examination report.  Therefore, the issue before the examiner (assuming that an examination is warranted) is merely whether a right and/or left knee disability exists that was either caused by or aggravated by a sexual assault during military service.  

5.  Finally, if, and only if, evidence is received confirming that the Veteran participated in a military exercise on or around May 14, 1975, he should be scheduled for a VA examination to determine whether he currently suffers from a sexual disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination, and the examination report should reflect that these items were in fact reviewed.  

The examiner is asked to perform all indicated tests and studies and opine as to whether it is at least as likely that the Veteran's sexual disorder (if in fact diagnosed upon examination) was either caused by or aggravated by the Veteran's PTSD (diagnosed upon VA examination in November 2014).  

The examiner is asked to provide a complete rationale for all opinions offered and consider and discuss the Veteran's lay assertions in support of his claim.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why this is the case and identify any additional evidence that would allow for a more definitive opinion.  

The examiner is also notified that a VA examiner related the Veteran's PTSD to military sexual trauma in a November 2014 VA examination report.  Therefore, the issue before the examiner (assuming that an examination is warranted) is merely whether a sexual disorder was either caused by or aggravated by PTSD.  

6.  The Veteran's claims file should also be returned to the VA audiometric examiner that examined the Veteran in September 2014.  If this examiner is no longer available, the claims file should be forwarded to a physician of similar knowledge and expertise.  A new examination is not required unless deemed necessary by the examiner assigned to this case.  The Veteran's claims file and a copy of this remand are to be provided to the examiner for review in conjunction with the requested opinion and the examination report should reflect that these items were reviewed.  

The examiner is asked to perform all indicated tests and studies and opine as to whether it is at least as likely as not that the Veteran currently suffers from hearing loss of either (or both) ears that manifested during, or as a result of, active military service.  

The examiner is also asked to opine as to whether it is at least as likely as not that the Veteran's reported tinnitus manifested during, or as a result of, active military service.  

Finally, the examiner should describe in detail any and all effects that these disabilities have on the Veteran's occupation and activities of daily living.  

In formulating an opinion, the examiner is to consider and discuss the Veteran's assertions that his symptomatology first manifested during active duty.  The examiner is NOT to consider the Veteran's in-service motor vehicle accident in formulating an opinion, as this has been found to be a result of the Veteran's own willful misconduct.  

A complete rationale for all opinions offered must be provided and if an opinion cannot be offered without resort to mere speculation, the examiner must explain why this is the case and identify any additional evidence that may permit a more definitive opinion.  

7.  As a final matter, if, and only if, it is determined that service connection is warranted for hypertension, the Veteran should be scheduled for a VA examination to determine whether he currently suffers from a chronic disability associated with burning in the ear canals.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination, and the examination report should reflect that these items were in fact reviewed.  

The examiner is asked to perform all indicated tests and studies and opine as to whether it is at least as likely that any chronic disability associated with burning of the ears (if in fact diagnosed) was either caused by or aggravated by the Veteran's hypertension, to include his medication (if, and only if, it is determined that hypertension is service-connected).  

The examiner is asked to provide a complete rationale for all opinions offered and consider and discuss the Veteran's lay assertions in support of his claim.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why this is the case and identify any additional evidence that would allow for a more definitive opinion.  

8.  The RO/AMC should then carefully review the medical examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

9.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


